  Case 1:19-cv-00529-MN Document 38 Filed 03/12/20 Page 1 of 1 PageID #: 626
                                                                              Andrew E. Russell
                                                                              I.M. Pei Building
                                                                              1105 N. Market St., 12th Floor
                                                                              Wilmington, DE 19801
                                                                              (302) 298-0700
                                                                              arussell@shawkeller.com



                                    March 12, 2020

BY CM/ECF & HAND DELIVERY
The Honorable Maryellen Noreika
United States District Court
844 N. King Street
Wilmington, DE 19801
Re:    Mixing & Mass Transfer Technologies, LLC v. SPX Corporation, et al.,
       C.A. No. 19-529-MN

Dear Judge Noreika:
      Pursuant to Local Rule 7.1.4, Defendants SPX Corporation, SPX Flow, Inc., and SPX
Flow US, LLC respectfully request oral argument on their Motion for Attorney Fees (D.I. 32).

       The parties completed the briefing on March 5, 2020, and the briefing papers are located
at Docket Items 33, 35 and 36.

                                                   Respectfully submitted,

                                                   /s/ Andrew E. Russell

                                                   Andrew E. Russell (No. 5382)



cc:    Clerk of the Court (by hand delivery)
       All counsel of record (by CM/ECF & e-mail)
